Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supporting frame” to which the region of the second coupling element is coupled and “the one direction” in which the first coupling element is translated must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the connecting element".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Casses (U.S. PG Publication No.  2004/0066657). 
Regarding Claim 1,  Casses discloses in Figures 1-14, a device for adjusting a supporting frame (light module frame 14) of a headlight of a motor vehicle, the device comprising: a first coupling element 30; a second coupling element; and a guide element 48, wherein the second coupling element  is pivotable relative to the first coupling element 32, wherein the first coupling element 32 has a receiving region 42 for a spherical segment-shaped region 22 of the second coupling element 12, wherein the region is secured in a positive manner in the receiving region, 42 wherein the region is secured to the supporting frame 14, and wherein the first coupling element 30 is guided in the guide element 48 so as to be displaceable in at least one first direction (Para’s 0054-0057).
Regarding Claim 2, Casses discloses in Figures 1-14, the device according to claim 1, wherein the first direction runs substantially perpendicular to a geometric pivot axis about which the second coupling element 12 is pivotable.
Regarding Claim 3 Casses discloses in Figueres 1-14,  the device according to claim 1, wherein a displacement of the first coupling element 30 in the first direction automatically triggers a pivoting movement of the second coupling element 12.
Regarding Claim 4, Casses discuses in Figures 1-14, the device according to claim 1, further comprising a connecting element 50 that is guided in the guide element 48, wherein the first coupling element is secured to the connecting element in a positive manner or by a snap-in connection.
Regarding Claim 5, Casses discloses in Figures 1-14, the device according to claim 1, wherein the first coupling 30 element is displaceable exclusively in the first direction.
Regarding Claim 7, Casses discloses in Figures 1-14,  the device according to claim 1, wherein the guide element 48 has a C-shape in cross section (the wall is seen to have a rectangular C shape).
Regarding Claim 8, as best understood, inherently discloses a method for assembling a device according to claim 1, the method comprising: inserting the connecting element 50 into the guide element 48; inserting the spherical segment-shaped region 22 into the receiving region 42; and then pushing the first coupling element 30 into the connecting element 50 and securing the first coupling element 30 to the connecting element 50.
Regarding Claim 9, Casses discloses in Figures 13-14 a headlight for a motor vehicle, comprising: a first device according to claim 1; and a supporting frame 14, wherein a pivoting of the second coupling element  of the first device triggers a pivoting of the supporting frame 14.

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Floyd (U.S. PG Publication No.  2004/0090786) and King (U.S. PG Publication No.  2014/0003080) discloses an adjustment device for headlamp. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875